Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lei Guo on Feb. 3, 2021.
The application has been amended as follows: 
With regards to clam 12:
12.  A substrate, comprising a first scintillator material and a second scintillator material that is different from the first scintillator material, wherein:
the first and second scintillator materials are present in the substrate at a predetermined ratio; and
each of the first and second scintillator materials has a decay time of at most 10 µs and a maximum emission wavelength difference of at least 25 nm when exposed to a same radiation source, wherein at least one of the first and second scintillator materials comprises a chelate, an organosilicon compound, an organo-metallic compound, or a triplet harvesting organic compound.



18.     A method, comprising: generating an electronic pulse in response to a substrate being exposed to a radiation source; analyzing the electronic pulse; and
determining an identity represented by the substrate based on the electronic pulse, wherein determining the identity represented by the substrate comprises determining a composition of the substrate that includes at least two different scintillator materials that have a decay time difference of at least 50% and a maximum emission wavelength difference of at least 25 nm, wherein at least one of the at least two different scintillator materials comprises a chelate, an organosilicon compound, an organo-metallic compound, or a triplet harvesting organic compound.
Response to Arguments
Applicant’s arguments, see Remarks filed 01/25/2021, with respect to claim 1 have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art on record fails to expressly disclose or render obvious a substrate, comprising a first scintillator material and a second scintillator material that is different from the first scintillator material, wherein the first and second scintillator materials are present in the substrate at a predetermined ratio; and specifically
the first and second scintillator materials have a decay time difference of at least 50% and a maximum emission wavelength difference of at least 25 nm when exposed to a same radiation source,
wherein at least one of the first and .second scintillator materials comprises a chelate, an organosilicon compound, an organo-metaliic compound, or a triplet harvesting organic compound.
With regards to claim 12, the prior art on record fails to expressly disclose or render obvious a substrate, comprising a first scintillator material and a second scintillator material that is different from the first scintillator material, wherein:
the first and second scintillator materials are present in the substrate at a predetermined ratio; and specifically;
each of the first and second scintillator materials has a decay time of at most 10 µs and a maximum emission wavelength difference of at least 25 nm when exposed to a same radiation source, wherein at least one of the first and second scintillator materials comprises a chelate, an organosilicon compound, an organo-metallic compound, or a triplet harvesting organic compound.
With regards to claim 18, the prior art on record fails to expressly disclose or render obvious a method, comprising: generating an electronic pulse in response to a substrate being exposed to a radiation source; analyzing the electronic pulse; and
determining an identity represented by the substrate based on the electronic pulse, specifically;
wherein determining the identity represented by the substrate comprises determining a composition of the substrate that includes at least two different scintillator .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884